Citation Nr: 0026359	
Decision Date: 09/29/00    Archive Date: 10/04/00	

DOCKET NO.  96-21 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for hidradenitis 
suppurativa and tinea pedis of both feet, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from March 1976 to 
February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that continued a 10 percent evaluation for 
the veteran's service-connected skin disorder.  An 
August 1996 decision increased the evaluation for the 
veteran's service-connected skin disorder to 30 percent, 
effective April 4, 1994.  

The appeal was remanded by the Board in December 1997.  


REMAND

Subsequent to the Board's remand, additional records have 
been associated with the claims file and the veteran has been 
afforded an additional examination.  In a January 1999 VA 
Form 9, the veteran indicated a desire to have a hearing 
before the Board at the RO.  A February 1999 RO letter to the 
veteran reflects that his name had been added to a waiting 
list for receiving a hearing before the Board at the RO.  The 
record does not indicate that the veteran has ever withdrawn 
his request for such hearing.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

The RO should schedule the veteran for a 
hearing before the Board at the RO.  

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran unless he is 

otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



